Order entered May 6, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00877-CR

                           MICHAEL GLEN GARZA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 354th Judicial District Court
                                  Hunt County, Texas
                             Trial Court Cause No. 31429

                                          ORDER
       Before the Court is appellant’s April 23, 2019 motion to substitute counsel. We GRANT

the motion and DIRECT the Clerk of the Court to REMOVE Jason Duff and SUBSTITUTE F.

Clinton Broden as counsel for appellant. All future correspondence should be sent to F. Clinton

Broden; Broden &Mickelsen; 2600 State Street; Dallas, Texas 75204; telephone: (214) 720-

9552; facsimile: (214) 720-9594; email: clint@texascrimlaw.com.


                                                     /s/   LANA MYERS
                                                           JUSTICE